                                                                                                5/14/20, 11:34 AM




      (No subject)

                    Angela Poteete <angelampoteete@gmail.com>                              Reply all | !
      "
                                                                                       #
                    Tue 5/5, 1:58 PM
                    Angela Poteete <angelampoteete@gmail.com> $




https://mail.fd.org/owa/projection.aspx                                                               Page 1 of 2

                    Case 3:16-cr-00102 Document 50-7 Filed 05/14/20 Page 1 of 2 PageID #: 238
                                                                                                5/14/20, 11:34 AM




      Angela Poteete
      Sent from my phone, please excuse the brevity.




https://mail.fd.org/owa/projection.aspx                                                               Page 2 of 2

                    Case 3:16-cr-00102 Document 50-7 Filed 05/14/20 Page 2 of 2 PageID #: 239
